Exhibit 10.1

 

[d01img1.jpg]


 

May 1, 2006

 

By Fax

(212) 838-4568

Confirm (212) 838-3777

 

Mr. John W. Heilshorn

Lippert / Heilshorn & Associates, Inc.

800 Third Avenue

Seventeenth Floor

New York, New York 10022

 

 

Re:

Agreement on Investor Relations Consulting Services made effective as of
November 7, 2005, by and between Lippert / Heilshorn & Associates, Inc. and
Enclaves Group, Inc.      -             Revision of Terms

 

Dear Mr. Heilshorn:

 

I am writing to follow up on our discussions last week about the above-described
consulting agreement with your firm. I am sending this revised letter to
incorporate the points you made during our discussion on Friday. for the
revision of the Agreement to recognize some changes in the business plans of
Enclaves Group and the current schedule for its public presentation of the
Company to the investment community.

 

As we talked about then, the Company has spent the first fiscal quarter of 2006
on addressing its capital structure and immediate needs for equity in its
projects. Your firm has provided support and advice to management during that
period, which we recognize and appreciate, and I think with some modesty we can
claim that we have negotiated terms with Cornell Capital Partners that
substantially improve our financial position.

 

During this period, and the attendant delay in our roll-out of the initial
projects in Texas, the parties have spent no material time on the 90-day
development plan needed to commence the investor outreach contemplated by Phase
II. The Company has paid the January and February monthly fees and costs. With
the original of this letter I forward payment in the amount of $ 14,206.66 for
the March monthly fee and costs.

 

In an effort to rationalize the relationship to our new schedule, conserve our
working capital, and to recognize the lower stock price that may result from the
negotiated transaction to be documented with Cornell Capital, the Company
proposes the following revisions for your review and comment:

 

 


--------------------------------------------------------------------------------

 [d01img2.jpg]


 

 

(a)

Hiatus Period.    The parties would suspend material investor relations work for
a period through June 30, 2006, commencing again on July 1, 2006; provided that
the Company with ten (10) business days advance notice may re-initiate the
Agreement sooner, subject to LHA availability.

 

 

(b)

The monthly fee for April 2006 would be due and payable with the recommencement
of services.

 

 

(c)

The warrants earned under the Agreement through and including April 2006 would
be issued pursuant to the current terms of the Agreement.

 

 

(d)

The warrants earned under the Agreement for the period after recommencement
would be repriced from $ 0.65 / share to $ 0.15 / share.

 

 

(e)

The base term of the Agreement after recommencement would be twelve (12) months.

 

Please call me after you have had an opportunity to review this proposal and let
me know whether it is satisfactory to LHA. If the terms are satisfactory please
arrange for an authorized representative to acknowledge and return a counterpart
of this letter to my attention.

 

As I said before, we value the relationship and the opportunity to work with you
and your team and know that if we manage our expectations and resources this
will be a great success for both of us.

 

Very truly yours,

 

/s/ Daniel G. Hayes

Daniel G. Hayes

President and CEO

 

ACKNOWLEDGED AND ACCEPTED:

 

Lippert / Heilshorn & Associates, Inc.

 

By: ______________________________

Its: ______________________________

Date: ______________________________

 

 

 

 

 

 

 